 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37527 Filed 09/09/20 Page 1 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

PATTI JO CAHOO, KRISTEN
MENDYK, KHADIJA COLE, HYON
PAK, and MICHELLE DAVISON,
Individually and on behalf of

Similarly situated persons, Case No. 2:17-cv-10657
Plaintiffs,
v. Hon David M. Lawson
Hon. Mag. R. Steven Whalen

FAST ENTERPRISES LLC.,
et. al.,

Defendants,

and,

Carmelita Colvin, Intervening Plaintiff,
Vv.

FAST ENTERPRISES LLC, CSG,
GOVERNMENT SOLUTIONS, INC.,
STEPHEN GESKEY, in his individual capacity,
SHEMIN BLUNDELL, in her individual
capacity, DORIS MITCHELL, in her individual
capacity, DEBRA SINGLETON, in her
individual capacity, JULIE A. McMURTRY, in
her individual capacity; and SHARON MOFFET-
MASSEY, in her individual capacity,

Jointly and severally,

Defendants.

/
INTERVENER CARMELITA COLVIN’S MOTION TO INTERVENE IN
CASE NO. 2:17-cv-10657 AS PLAINTIFF AND CLASS REPRESENTATIVE

 
 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37528 Filed 09/09/20 Page 2 of 15

CONCISE STATEMENT OF ISSUES PRESENTED

Whether Intervener Carmelita Colvin should be permitted to intervene as a
plaintiff and class representative when her due process violations arise from the
same series of transactions or occurrences as the other named Plaintiffs in the

instant action and there are identical questions of law common to her claims.

Plaintiffs Answer: Yes.

This Court Should Answer: Yes.
 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37529 Filed 09/09/20 Page 3 of 15

CONTROLLING OR MOST APPROPRIATE AUTHORITY
Bromley v Mich Educ Ass'n-NEA, 178 FRD 148, 159 (ED Mich, 1998)
Triefv. Dun & Bradstreet Corp., 144 F.R.D. 193 (S.D.N.Y. 1992)

Fed. R. Civ. P. 24
 

 

 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37530 Filed 09/09/20 Page 4 of 15

PURSUANT TO FED. R. CIV. P. 24(a)(2) and (b)(1)(B)

1, This lawsuit arises from due process violations caused by the Defendants’
design, implementation, administration, and maintenance of an egregiously flawed
automated computer system for identifying, alleging, and making determinations
of potential fraud by unemployment insurance claimants in the State of Michigan
from at least October 1, 2013 to August of 2015.

2. Plaintiffs filed the instant lawsuit on March 2, 2017 (ECF No. 1). An
amended complaint was filed on July 7, 2017 (ECF No. 43).

3. Plaintiffs are among tens of thousands of unemployment claimants who
were denied due process by Defendants.

4. Carmelita Colvin is a similarly situated claimant who was denied due
process after initially filing a claim for unemployment benefits in 2013.

5. Ms. Colvin was fired by her employer, Housekeeping Associates, Inc. in
June of 2013 and subsequently applied and was approved for unemployment
benefits, which she collected through November of 2013.

6. If the Agency sent a fraud fact-finding or a fact-finding regarding Ms.
Colvin’s separation from her employer, she did not receive one.

7. On March 6, 2014, nearly a year later, the Agency claimed that Ms. Colvin

quit her job with Housekeeping Associates, Inc. on June 25, 2013 and, according to
 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37531 Filed 09/09/20 Page 5 of 15

a second determination, committed fraud when she initially filed for
unemployment. (Exhibit 1 -Determinations).

8. That determination was automatically made by the MiDAS system without
weighing evidence or making a credibility determination.

9. In the List of Overpayments generated by the MiDAS system, the Agency
determined that Ms. Colvin was overpaid a total of $2,664.00 in principal and
owed $10,656.00 in restitution, for a total of $13,320.00 that the Agency claimed
Ms. Colvin owed back to the Agency. (Exhibit 2 — List of Overpayments).

10. Because Ms. Colvin no longer resided at that address, she did not receive the
determinations and could not respond or protest the determinations.

11. On January 8, 2020, Ms. Colvin’s fraud determination was overturned by an
Administrative Law Judge. The ALJ found that Ms. Colvin did not quit her job and
there was no evidence establishing otherwise (Exhibit 3— ALJ Decision).

12. The intervening plaintiff is a putative class member as alleged in the
complaint and the statute of limitations was tolled from the moment of filing of the
complaint.

13. Pursuant to Fed. R. Civ. P. 24(a)(2), “the court must permit anyone to

intervene who claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a
 

 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37532 Filed 09/09/20 Page 6 of 15

practical matter impair or impede the movant's ability to protect its interest, unless
existing parties adequately represent that interest.”

14. Permissive intervention may be permitted by the Court where an intervener
“has a claim or defense that shares with the main action a common question of law
or fact” pursuant to Fed. R. Civ. P. 24(b)(1)(B).

15. Carmelita Colvin’s due process violations arise from the same series of
transactions or occurrences as the other named Plaintiffs in the instant action. In
addition, there are identical questions of law common to his claims.

16. Pursuant to Rule 24(b)(3), “In exercising its discretion, the court must
consider whether the intervention will unduly delay or prejudice the adjudication
of the original parties’ rights.”

17. Defendants CSG and FAST waited over three years to file their respective
motions to dismiss (ECF Nos 297 and 313) and to attempt to disqualify Plaintiffs
Patti Cahoo and Kristin Mendyk, alleging they are not the real parties in interest.
Ms. Cahoo, Ms. Mendyk and Ms. Colvin all have claims related to the separation
from their employers underlying their fraud determinations, as did many other
putative class members.

18. Pursuant to L.R. 7.1, Plaintiffs sought concurrence prior to filing the instant

motion, the parties met and conferred and concurrence was not obtained.
 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37533 Filed 09/09/20 Page 7 of 15

WHEREFORE, Plaintiffs respectfully request that this Honorable Court

enter an Order permitting Carmelita Colvin to intervene in the instant lawsuit.

Dated: September 9, 2020

Respectfully Submitted,

/s/ Kevin S. Ernst

KEVIN S. ERNST (P44223)
Attorney for Plaintiffs

Ernst Charara & Lovell, PLC
645 Griswold Street, Suite 4100
Detroit, Michigan 48226
Phone: (313) 965-5555
kevin@ecllawfirm.com
 

 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37534 Filed 09/09/20 Page 8 of 15

BRIEF IN SUPPORT OF INTERVENER CARMELITA COLVIN’S
MOTION TO INTERVENE IN CASE NO. 2:17-cv-10657 AS PLAINTIFF
AND CLASS REPRESENTATIVE PURSUANT TO FED. R. CIV. P. 24(a)(2)

and (b)(1)(B)
INTRODUCTION

This lawsuit arises from due process violations caused by the Defendants’
design, implementation, administration, and maintenance of an egregiously flawed
automated computer system for identifying, alleging, and making determinations
of potential fraud by unemployment insurance claimants in the State of Michigan.
The MiDAS system, which was designed, implemented and/or maintained by
Defendants in various capacities, denied tens of thousands of unemployment
insurance claimants, like Plaintiffs, basic rights to due process. Approximately
67,000 unemployment insurance claimants who were subjected to unconstitutional
fraud determinations and penalties implemented by MiDAS, including Carmelita
Colvin.

Like the currently named plaintiffs and class representatives, Carmelita
Colvin is a similarly situated claimant who was denied due process after filing a
claim for unemployment benefits in June of 2013. Nearly a year later, the Agency
deferred to her employer without properly weighing evidence or making a
credibility determination and found that Ms. Colvin defrauded the Agency when

she truthfully reported that she was fired by her employer.
 

 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37535 Filed 09/09/20 Page 9 of 15

Based on that way in which the MiDAS system was programmed, the
Agency made an automatic determination that Ms. Colvin committed fraud and
issued a determination, which she never received, on March 6, 2014.

Ms. Colvin’s fraud determination was auto-adjudicated by the MiDAS
system based only on what Ms. Colvin’s employer reported to the Agency. In the
List of Overpayments generated by the MiDAS system, the Agency determined
that Ms. Colvin was overpaid a total of $2,664.00 in principal and owed
$10,656.00 in restitution, for a total of $13,320.00 the Agency claimed Ms. Colvin
owed back to the Agency. (Exhibit 2 — List of Overpayments).

When Ms. Colvin finally was given an opportunity to present her case to an
Administrative Law Judge in 2019, the ALJ found that Ms. Colvin reported to the
Agency that she was fired and there was no evidence otherwise, that she was
entitled to benefits, and that she did not commit fraud. (Exhibit 3).

On May 6, 2020 and May 14, 2020, Defendants CSG and FAST filed their
respective Motions to Dismiss (ECF Nos 397 and 313), in which they alleged that
Plaintiffs Patti Cahoo and Kristin Mendyk are not the real parties in interest after
over three years of them being involved as Plaintiffs and class representatives in
the instant lawsuit. Ms. Cahoo, Ms. Mendyk, and Ms. Colvin all have claims

related to separation issues, as did many other putative class members. Because of
 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37536 Filed 09/09/20 Page 10 of 15

the significant delay in any challenge to Ms. Cahoo’s and Ms. Mendyk’s standing,
Ms. Colvin seeks leave to intervene in the instant lawsuit.
LAW AND ANALYSIS
“Intervention of class representatives to ensure adequate class representation
is highly desirable.” Bromley v Mich Educ Ass'n-NEA, 178 FRD 148, 159 (ED
Mich, 1998).
I. Carmelita Colvin’s Due Process Violations Arise From the Same
Series of Transactions or Occurrences as the Other Named Plaintiffs
in the Instant Action and Disposing of the Action Will Impede His

Ability to Protect Her Interests, as Other Existing Parties May Not
Adequately Represent That Interest

Fed. R. Civ. P. 24(a)(2) provides in relevant part that “the court must permit

anyone to intervene who claims an interest relating to the property or transaction
that is the subject of the action, and is so situated that disposing of the action may
as a practical matter impair or impede the movant's ability to protect its interest,
unless existing parties adequately represent that interest.”

Carmelita Colvin was automatically issued a fraud determination by the
MiDAS system on March 6, 2014, which falls well within the relevant time period
(October 1, 2013 through August 2015), like all other plaintiffs and class
representatives. Like Plaintiffs Cahoo and Mendyk, the MiDAS system

automatically adjudicated Ms. Colvin’s fraud issue based on the fact that she
 

Case 2:17-cv-10657-DML-RSW ECF No. 477, PagelD.37537 Filed 09/09/20 Page 11 of 15

truthfully reported she was fired, while her employer alleged she quit. MiDAS
then automatically issued a fraud determination. Ms. Colvin’s cause of action
clearly arose due to the same series of transactions or occurrences, which includes
claims based on the identical conduct of the Defendants.

Like thousands of unemployment claimants, Ms. Cahoo, Ms. Mendyk, and
Ms. Colvin were deemed to have committed fraud by the Agency automatically
through the MiDAS system. If Defendants are successful in disqualifying Ms.
Cahoo or Ms. Mendyk based on their argument that they are not the real parties in
interest or are estopped, Carmelita Colvin and the other putative class members
who were determined by the MiDAS system to have committed fraud based on an
underlying separation issue may be deprived of a class representative who was
charged with fraud based on those same circumstances. Ms. Colvin seeks
intervention as of right to preserve her interests as a claimant who was determined
by the MiDAS system to have committed fraud during the relevant time period
based on a separation issue, in addition to the thousands of other claimants and
putative class members.

A. There are Identical Questions of Law Common to Carmelita
Colvin’s Claims
 

 

Case 2:17-cv-10657-DML-RSW_ ECF No. 477, PagelD.37538 Filed 09/09/20 Page 12 of 15

Rule 24(b)(2) authorizes permissive intervention "when an applicant's claim
or defense and the main action have a question of law or fact in common." Fed. R.
Civ. P. 24(b)(2).

Procedurally, the instant matter is postured nearly identical to that of Trief v.
Dun & Bradstreet Corp., 144 F.R.D. 193 (S.D.N.Y. 1992), cited by Bromley,
where the plaintiffs filed a class action alleging violation of the federal securities
laws. The defendant opposed in part, on grounds that none of the named plaintiffs
purchased securities after March 2, 1989. Therefore, the defendant argued, the
class representatives did not have standing to assert a claim regarding purchases
made after that date. Id. atl158. Thereafter, an intervening plaintiff filed a motion
to intervene pursuant to Rule 24(b)(2) to represent purchasers of stock who
purchased after March 2, 1989. The district court held that the intervening plaintiff
was allowed to intervene as a class representative, and the class was subsequently
certified pursuant to Rule 23.

In their Motions to Dismiss (ECF Nos. 297 and 313), which Defendants
CSG and FAST waited over three years to file, they attempt to disqualify Plaintiffs
Cahoo and Mendyk, alleging they are not the real parties in interest. Plaintiffs’
Motion for Class Certification is currently pending, and the Court has not yet ruled

on Defendants’ Motions to Dismiss. Ms. Colvin is a putative class member and

 
 

 

Case 2:17-cv-10657-DML-RSW ECF No. 477, PagelD.37539 Filed 09/09/20 Page 13 of 15

her claims fit squarely into the relevant time period and he was subjected to the
same constitutionally deficient processes.

As further described above, there are identical questions of law common to
Ms. Colvin’s claims, as she was a victim of the due process violations caused by
the Defendants’ design, implementation, administration, and maintenance of an
egregiously flawed automated computer system for identifying, alleging, and
making determinations of potential fraud by unemployment insurance claimants in
the State of Michigan. Like Ms. Cahoo and Ms. Mendyk, Ms. Colvin’s underlying
claims were based on a separation issue.

B. Any Delay in the Filing of the Instant Motion is Directly Attributable
to Defendants’ Delay in Attempting to Disqualify Plaintiffs Cahoo
and Mendyk

Pursuant to Rule 24(b)(3), “In exercising its discretion, the court must
consider whether the intervention will unduly delay or prejudice the adjudication
of the original parties’ rights.”

Granting the intervener’s motion to intervene is not prejudicial to
Defendants because Defendants waited over three years to move to disqualify Ms.
Cahoo and Ms. Mendyk, alleging that they are not the real parties in interest. Had
Defendants brought that motion in a timely fashion, Ms. Colvin would have sought

to intervene shortly thereafter. Thus, any delay is of Defendants’ own making.

Defendants, therefore, are not prejudiced by delay. The timing of Ms. Colvin’s

10

 
 

Case 2:17-cv-10657-DML-RSW ECF No. 477, PagelD.37540 Filed 09/09/20 Page 14 of 15

motion to intervene is directly related to the timing of Defendants’ motion to
challenge Ms. Cahoo’s and Ms. Mendyk’s status as the real parties in interest and
to seek to have her dismissed based on equitable estoppel. Further, since Ms.
Colvin has the identical claim of Ms. Cahoo and Ms. Mendyk — a default fraud
determination based on a separation issue, a claim first raised in Plaintiffs’ original
complaint — Defendants had an opportunity to litigate this theory. Thus, there is no

prejudice to the adjudication of the original parties’ rights.

WHEREFORE, Intervening Plaintiff respectfully requests that this
Honorable Court grant his motion to intervene as a named plaintiff and class

representative.
Respectfully Submitted,

/s/ Kevin S. Ernst

KEVIN S. ERNST (P44223)
Attorney for Plaintiffs

Ernst Charara & Lovell, PLC
645 Griswold Street, Suite 4100
Detroit, Michigan 48226

Phone: (313) 965-5555
kevin@ecllawfirm.com

Dated: September 9, 2020

11
 

 

Case 2:17-cv-10657-DML-RSW ECF No. 477, PagelD.37541 Filed 09/09/20 Page 15 of 15

CERTIFICATE OF SERVICE

[hereby certify that on September 9, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system and in the
traditional manner via email to all parties of record.

Respectfully submitted,

/s/ Hannah R. Fielstra

Hannah R. Fielstra (P82101)
Attorney for Plaintiffs

Ernst Charara & Lovell, PLC
645 Griswold Street, Suite 4100
Detroit, Michigan 48226
Phone: (313) 965-5555

Fax: (313) 965-5556
hannah@ecllawfirm.com

Dated: September 9, 2020

12

 
